                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 THOMPSON MARA MAGINDE,                      :      Case No. 1:17-cv-736
     Petitioner,                             :
                                             :      Judge Timothy S. Black
 vs.                                         :
                                             :      Magistrate Judge Karen L. Litkovitz
 U.S. ATTORNEY GENERAL, et al.,              :
       Respondents.                          :
                                             :


                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 7)
               AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on December 13, 2018, submitted a Report and

Recommendation (Doc. 7). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

       1.     The Report and Recommendation (Doc. 7) is ADOPTED; and

       2.     Petitioner’s petition for a writ of habeas corpus (Doc. 1) is DISMISSED
              for lack of prosecution.
        3.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED in this Court.



        IT IS SO ORDERED.

Date:        2/27/19                              s/ Timothy S. Black
                                                  Timothy S. Black
                                                  United States District Judge
